Exhibit 12 General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Three months ended March 31, 2012 (Unaudited) Ratio of earnings to fixed charges (Dollars in millions) Earnings(a) $ Plus: Interest included in expense(b) One-third of rental expense(c) 53 Adjusted “earnings” $ Fixed charges: Interest included in expense(b) $ Interest capitalized 6 One-third of rental expense(c) 53 Total fixed charges $ Ratio of earnings to fixed charges (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
